NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


CURTIS N. YOUNG, DOC #363850,            )
                                         )
               Petitioner,               )
                                         )
v.                                       )      Case No. 2D18-2847
                                         )
STATE OF FLORIDA and JULIE JONES,        )
SECRETARY, FLORIDA DEPARTMENT            )
OF CORRECTIONS,                          )
                                         )
               Respondents.              )
                                         )

Opinion filed May 10, 2019.

Petition for Writ of Certiorari to the
Circuit Court for Charlotte County;
Lisa S. Porter, Judge.

Curtis N. Young, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Cynthia Richards,
Assistant Attorney General, Tampa, for
Respondents.



PER CURIAM.

               Denied.



VILLANTI, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.